     Case 1:19-cr-02058-SMJ     ECF No. 118    filed 04/06/20    PageID.379 Page 1 of 3




1    KEN THERRIEN
     413 NORTH SECOND STREET
2
     YAKIMA, WA 98901
3    509.457.5991
4
5    Attorney for:
     ROLANDO VARGAS
6
7
8
                       UNITED STATES DISTRICT COURT
9
                  FOR THE EASTERN DISTRICT OF WASHINGTON
10
                         (Honorable Salvador Mendoza Jr.)
11
12
     UNITED STATE OF AMERICA,                 )   NO. 1:19-CR-2058-SMJ-3
13                                            )
                      Plaintiff,              )
14                                                DEFENDANT’S MOTION TO JOIN
                                              )
15                                            )   AS TO DEFENDANT JUANITA
                                              )   RAMIREZ’S REPLY TO THE
16                                                GOVERNMENT’S RESPONSE
     vs.                                      )
17                                            )   [ECF NO. 114]
                                              )
18
     ROLANDO VARGAS,                          )
19                                            )
                              Defendant.
20
21
22                ROLANDO VARGAS, by and through his attorney, Ken Therrien, hereby
23
24   moves this court for an order permitting him to join in Defendant Juanita Ramirez’s
25
     Reply Brief (ECF No. 114). Defendant Mr. Vargas submits that the issues presented
26
27   and argued by Co-Defendant, Juanita Ramirez, apply to issues presented in Mr.
28
     Vargas’s case.
29
30
31
     DEFENDANT’S MOTION TO JOIN AS TO DEFENDANT             KEN THERRIEN, PLLC
     JUANITA RAMIREZ’S REPLY TO THE GOVERNMENT’S                413 NORTH SECOND STREET
     RESPONSE [ECF NO. 114]                                         YAKIMA, WA 98901
     Page 1                                                            (509) 457-5991
     Case 1:19-cr-02058-SMJ   ECF No. 118   filed 04/06/20    PageID.380 Page 2 of 3




1          RESPECTFULLY submitted this 6th day of April, 2020.
2
3
4                                          s/ Ken Therrien
                                         KEN THERRIEN, WSBA#20291
5
                                         Attorney for Rolando Vargas
6                                        413 North Second Street
7                                        Yakima, WA 98901
8
                                         (509) 457-5991
                                         Fax: (509) 457-6197
9                                        kentherrien@msn.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
     DEFENDANT’S MOTION TO JOIN AS TO DEFENDANT          KEN THERRIEN, PLLC
     JUANITA RAMIREZ’S REPLY TO THE GOVERNMENT’S             413 NORTH SECOND STREET
     RESPONSE [ECF NO. 114]                                      YAKIMA, WA 98901
     Page 2                                                         (509) 457-5991
     Case 1:19-cr-02058-SMJ     ECF No. 118    filed 04/06/20    PageID.381 Page 3 of 3




1
                                CERTIFICATE OF SERVICE
2
3    I hereby certify under penalty of perjury of the laws of the State of Washington that on
4    April 6, 2020, I electronically filed the foregoing with the Clerk of the Court using the
     CM/ECF System which will send notification of such filing to the following:
5
6             • Patrick Cashman, Assistant United States Attorney
7
8
                                               s/ Ken Therrien
9
                                            KEN THERRIEN, WSBA #20291
10                                          Attorney for Rolando Vargas
11                                          413 North Second Street
                                            Yakima, WA 98901
12
                                            (509) 457-5991
13                                          Fax: (509) 457-6197
14                                          kentherrien@msn.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
     DEFENDANT’S MOTION TO JOIN AS TO DEFENDANT             KEN THERRIEN, PLLC
     JUANITA RAMIREZ’S REPLY TO THE GOVERNMENT’S                413 NORTH SECOND STREET
     RESPONSE [ECF NO. 114]                                         YAKIMA, WA 98901
     Page 3                                                            (509) 457-5991
